El Juez Asociado Sr. "Wole,
emitió la opinión del tribunal.'-''
Toribio Hernández, quien adquirió de José I. González, apela de la siguiente nota del registrador:
“Denegada la inscripción del precedente documento, en cuanto a la concesión del usufructo del solar y casa que en él radica, porque resultando de esta escritura que el adquirente’ Joaquín I. González se halla actualmente en estado de viudedad, no se ha acreditado sa-tisfactoriamente con documento auténtico el estado que tenía cuando adquirió dicho usufructo ni cuándo edificó la casa, pues si bien alega que esos derechos los hubo siendo soltero, en cuyo caso deberán ins-cribirse como bienes privativos-, y que con una certificación expedida el primero de este mes por el Secretario y el Alcalde de Gurabo se trata de corroborar esa alegación, ese extremo no puede aceptarse como cierto, ni por la simple afirmación del propio interesado, ni. por la afirmación de los mencionados funcionarios, puesto que el artículo 320 del Código Civil determina claramente los documentos nece-sarios para la prueba del estado civil de una persona; y respecto *18a la venta de la casa por no estar la misma inscrita a favor del vendedor ni de ninguna otra persona, etc.”
El recurrente sostiene que si el registrador podía tomar 'conocimiento del hecho de que González era viudo, podía 'también aceptar como cierta la manifestación de que el dicho González era soltero al tiempo de adquirir la finca. El re-gistrador, conociendo que había existido un estado de ma-trimonio, tuvo la duda justificada de si el terreno fue o no adquirido durante el matrimonio de González. Como existe la presunción de que una pegona es soltera en tanto no se demuestre lo contrario, y como esa presunción quedó des-truida por el matrimonio habido, el recurrente pudo haber restablecido la presunción en favor de González probando' la fecha de su matrimonio y que la propiedad pertenecía al referido González con anterioridad a esa fecha.
En lugar de probar el matrimonio con la mejor prueba, las partes presentaron dos certificados expedidos por dos funcionarios de Gurabo, demostrativos de que González ad-quirió la propiedad en cuestión cuando era soltero. No en-traremos en una extensa discusión acerca del modo de probar que una persona era' soltera en determinada fecha, pues con-venimos con el registrador que la manera más rápida y satis-factoria de hacerlo era probando el hecho del matrimonio.
La nota debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.